It is my view that the moneys here involved are the proceeds of an acreage tax levied against the lands within the Everglades Drainage District. These funds by law are set apart to pay the bonds of the District. The modification order of the lower court authorizes a disbursement of these moneys for a purpose other *Page 122 
than that contemplated by the Acts under which these moneys were collected. I think the order entered by the lower court should be reversed on the authority of Bedell v. Lassiter,143 Fla. 43, 196 So. 699.
BROWN, C. J., concurs.